IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

HENRY LEE ROBERSON, JR.,              NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-1530

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 23, 2014.

An appeal from the Circuit Court for Madison County.
Andrew J. Decker, III, Judge.

Lucas J. Taylor of Sellers, Taylor & Morrison, P.A., Live Oak, for Appellant.

Pamela Jo Bondi, Attorney General, and Wesley Paxson III, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and MAKAR, JJ., CONCUR.